10-315-ag
    Linda v. Holder
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A094 496 188
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United            States Court of Appeals
    for the Second Circuit, held at the            Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl            Street, in the City of
    New York, on the 6 th day of January,           two thousand eleven.

    PRESENT:
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             GERARD E. LYNCH,
                 Circuit Judges.
    ______________________________________

    LILI LINDA,

                      Petitioner,

                       v.                                  10-315-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,

             Respondent.
    ______________________________________

    FOR PETITIONER:                  H. Raymond Fasano, Madeo & Fasano,
                                     New York, N.Y.

    FOR RESPONDENT:                  Tony West, Assistant Attorney
                                     General; Ernesto H. Molina, Jr.,
                                     Assistant Director; Yanal Yousef,
                                     Trial Attorney, Office of
                        Immigration Litigation; U.S.
                        Department of Justice, Washington,
                        D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Lili Linda, a native and citizen of Indonesia, seeks

review of a December 29, 2009 decision of the BIA affirming

the March 31, 2008 decision of Immigration Judge (“IJ”)

Michael W. Straus, which denied Linda’s application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Lili Linda, No.

A094 496 188 (BIA Dec. 29, 2009), aff’g No. A094 496 188

(Immig. Ct. Hartford Mar. 31, 2008).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008)(internal quotation marks omitted).    The applicable

standards of review are well established.    See 8 U.S.C. §

1252(b)(4)(B); see also Bah v. Mukasey, 529 F.3d 99, 110 (2d

                              2
Cir. 2008); Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.

2008).

    As an initial matter, Linda waives any challenge to the

agency’s determination that she failed to demonstrate past

persecution or her eligibility for withholding of removal or

CAT relief.    See Yueqing Zhang v. Gonzales, 426 F.3d 540,

541 n.1, 545 n.7 (2d Cir. 2005).    Therefore, the sole issue

is whether Linda demonstrated a well-founded fear of future

persecution based on her claim that there exists in

Indonesia a pattern and practice of persecution of Chinese

Christians.

    Contrary to Linda’s argument, there is no indication

that the BIA ignored any material evidence that she

submitted.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

(2d Cir. 2008) (recognizing that the Court has rejected the

notion that the agency must “expressly parse or refute on

the record each individual argument or piece of evidence

offered by the petitioner” (internal quotation marks

omitted)); see also Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 337 n.17 (2d Cir. 2006) (presuming that the

agency “has taken into account all of the evidence before

[it], unless the record compellingly suggests otherwise”).


                               3
In fact, in affirming the IJ’s decision, the BIA agreed with

the IJ’s extensive evaluation of the evidence and conclusion

that Linda failed to establish a well-founded fear of

persecution.   Moreover, the agency reasonably found that,

although there is some discrimination against ethnic Chinese

in Indonesia, such discrimination appears to be declining

and is not sufficient to support Linda’s claim of a well-

founded fear of persecution on account of her ethnicity.

See Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009)

(holding that the evidence supported a determination that

there was no pattern or practice of persecution of ethnic

Chinese in Indonesia).     The agency also reasonably

acknowledged that incidents of violence between Muslims and

Christians in Indonesia continue, but that such violence did

not occur countrywide and that a large percentage of the

population is Christian.     See id.   Thus, the agency did not

err in concluding that Linda had failed to establish a well-

founded fear of future persecution.      See id.; see also Jian

Hui Shao, 546 F.3d at 171 (recognizing that this Court does

not “attempt to resolve conflicts in record evidence, a task

largely within the discretion of the agency”).

    Accordingly, we find no error in the agency’s denial of


                                4
Linda’s application for asylum insofar as it was based on

her claim of a well-founded fear of persecution.   See 8

C.F.R. § 1208.13(b)(2).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5